Citation Nr: 1013880	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Veteran's claims file has since 
been transferred to the RO in St. Louis, Missouri.  

The Veteran participated in an informal hearing conference at 
the RO in October 2007 before a Decision Review Officer 
(DRO).  A copy of the hearing notes has been associated with 
the record.  Although the Veteran requested a Board 
videoconference hearing in August 2006, he subsequently 
waived his right to a Board hearing in a signed statement 
dated April 11, 2007.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bipolar disorder is manifested by symptoms such 
as flattened affect, social impairment with deficiencies in 
most areas, as well as a history of symptoms such as such as 
suicidal ideation and plan, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships.




CONCLUSION OF LAW

The criteria for a rating of 70 percent for bipolar disorder, 
but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (Code) 9432 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

As for the Veteran's increased rating claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A letter dated in July 2005, prior to 
the initial adjudication of his claims, informed the Veteran 
of the information necessary to substantiate his claims.  He 
was also informed of the evidence VA would seek on his behalf 
and the evidence he was expected to provide.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  This initial letter did not inform him 
of the information necessary to establish an effective date 
or specific disability rating.  However, an additional notice 
letter, issued in April 2006, informed the Veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the current severity 
of his bipolar disability in January 2009.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate, as it provided current findings that 
are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected disability 
resulted in symptoms that would warrant different or 
additional staged ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran has been awarded a 50 percent rating for his 
bipolar disorder under Diagnostic Code 9432, which in turn 
refers to the general schedule for psychiatric disability.  A 
50 percent rating under this code provides for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. §§ 4.125-4.130 (2009).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A GAF of 21 to 30 is 
defined as behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  

The Veteran has been hospitalized on several occasions during 
the pendency of his appeal.  In the discharge summary dated 
June 5, 2006, the examiner noted that the Veteran was self-
admitted to the clinic after reporting with worsening 
depressive symptoms and suicidal ideation.  The Veteran was 
stabilized with psychotropic medication.  On discharge, the 
examiner stated that the Veteran had reached the maximum 
benefit of hospitalization and was appropriate for discharge 
via his own vehicle.  He was oriented to person, place, and 
time, and he denied any suicidal ideation.  He also denied 
hallucinations.  His affect was appropriate, and he was not 
assessed to be a risk of harm to himself or others in the 
foreseeable future.

In June 2007, following the Veteran's most recent inpatient 
treatment of record, it was noted that the Veteran desired 
treatment so that he would be able to continue with his work 
program.  The examiner granted the Veteran a pass to return 
to work, though the examiner noted that she was unable to 
comment as to whether the Veteran was fit to return to work.  
A GAF score of 61 was assigned at that time.

The Veteran's voluminous VA inpatient and outpatient record 
contains GAF scores ranging from 30 in April 2005 through 68 
in April 2009.  The Board further notes that the highest GAF 
score of record, 70, was also reported in April 2005 (the 
same month as the lowest score of record).  At that time, the 
examiner noted that the highest GAF score within the past 
year was 75.  From June 2007 through the present, the 
Veteran's GAF scores have ranged from 60 to 68, save for the 
July 2007 VA examination discussed below.  

The Veteran has been afforded three VA psychiatric 
examinations during the pendency of his appeal.  During 
examinations conducted in July 2005, July 2007, and January 
2009, the Veteran reported feeling depressed and anxious.  
During each interview, he was oriented to person, place, and 
time.  He denied suicidal or homicidal ideation, and his 
behavior was essentially appropriate.  During each session, 
he reported avoidance of others, as well as the loss of 
interest in activities that he used to enjoy.  In July 2005, 
the Veteran reported short and long-term memory loss.  In 
July 2007, he noted a general lack of concentration, as well 
as symptoms including fatigue, helplessness, and guilt.  The 
examiner also noted symptoms of paranoia during the 
interview.  His affect was restricted in July 2007 and 
January 2009, and he noted sleep disturbance and irritability 
in both sessions.  When asked about hallucinations in July 
2007, the Veteran reported hearing voices or noises on 
occasion, but he would not elaborate.  In January 2009, he 
denied a current history of hallucinations or paranoid 
thoughts.  However, when asked about his employment history, 
he stated that he was unable to maintain a job due to mood 
swings, irritability, frequent hallucinations, and side 
effects from bipolar medication (such as hand shaking, 
sluggishness, sleepiness, and lack of energy).  See VA 
examination reports, July 25, 2005; July 17, 2007; January 
30, 2009.

Regarding the Veteran's employment, he noted in July 2005 
that he had been unemployed for one year.  However, he was 
not actively looking for a job, and he did not know "which 
direction he has to pursue."  In July 2007, he was currently 
employed by Disabled American Veterans (DAV), though he noted 
that he had missed a lot of time secondary to inpatient 
medical treatment and that he was previously suspended from 
the program as a result.  A history of being fired from 
several jobs was noted as well.  In January 2009, as noted 
above, the Veteran reported that he was unable to maintain a 
job due in part to side effects of his medication (also 
reported in July 2005).  However, the Veteran also clearly 
stated that he had discontinued the use of that medication.  
Further, the Veteran stated that he last worked in 2008, and 
that he lost that job as a result of a broken ankle, and not 
as a result of his bipolar disorder.  He reported that he 
worked on and off, but that it was a "bad job market."  He 
stated that he did "odd jobs," when he was able to find 
them.  While the Veteran noted a history of hallucinations 
which prevented employment, he denied any current 
hallucinations.  The examiner opined that the Veteran was 
able to carry out sedentary employment, physical employment, 
and a part-time job.  However, the examiner found it unlikely 
that the Veteran would be able to hold a permanent, full-time 
job in a place where many people are working.  It was further 
noted that the Veteran may be able to maintain employment in 
a job where he was able to work alone.  See id.

The Veteran reported an increased level of social isolation 
during each session.  In July 2005, he stated that he was 
married, that he and his wife were in counseling, and that he 
had lost touch with his family for the past 11 years, to 
include his siblings.  In July 2007, the Veteran reported 
that he had been married twice, and that a separation from 
his second spouse was pending since March 2007.  He had not 
had contact with his spouse, or their children, since that 
time.  In January 2009, the Veteran reported that he was 
separated and lived alone.  See id.  

The July 2007 examiner noted that he was hospitalized at the 
Jacksonville VA Medical Center (VAMC) on six occasions since 
2004 for suicidal ideation and plan.  During each admission, 
he was diagnosed with bipolar disorder and depressive 
disorder.  An admission in November 2002 was noted as well, 
after the Veteran lacerated his wrist.  The Veteran's most 
recent admission was in June 2007.  The January 2009 examiner 
further noted that, during his admissions, the Veteran 
reported hearing voices, depression, and suicidal idea.  
However, during each VA examination, he denied any current 
suicidal idea, plan, or attempt.  See id.

Ultimately, the July 2005 VA examiner assigned a GAF of 65.  
A GAF of 55 was assigned in July 2007, decreasing to 50 in 
January 2009, reflecting serious bipolar symptoms.  See id.  

In this case, the Board is of the opinion that a rating of 70 
percent is warranted, as the Veteran has demonstrated social 
impairment with deficiencies in most areas, as well as a 
history of symptoms such as such as suicidal ideation and 
plan, difficulty in adapting to stressful circumstances, and 
the inability to establish and maintain effective 
relationships during the appellate period.  While symptoms 
such obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and the neglect of personal appearance and 
hygiene have not been observed, the Veteran's repeated 
suicidal ideation (with plan), which has resulted in numerous 
voluntary hospitalizations, warrant a higher rating that 
which he is currently assigned.  Other factors, such as his 
estrangement from his family, as well as an inconstant work 
history, support a rating of 70 percent.

However, the Veteran's current symptomatology does not meet 
the criteria necessary to establish a 100 percent disability 
rating.  Bipolar symptoms to include gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, have not been reported or observed during the 
pendency of the Veteran's claim.  While a suicide attempt was 
noted in 1992, as well as suicidal ideation on several 
occasions since 2004, the Veteran has not proven to be in 
persistent danger of hurting himself or others.  Further, 
while auditory hallucination has been reported on occasion, 
the Veteran has not reported that these hallucinations are 
persistent, nor has he been forthcoming with regard to the 
manifestation of these reported hallucinations.  Each VA 
examiner noted that the Veteran was capable of performing the 
activities of daily living, and the January 2009 examiner 
noted that the Veteran was capable of at least part-time 
employment, and possible full-time employment depending on 
the nature of the occupation.

A review of the record reveals that the RO did not refer the 
evaluation of the Veteran's psychiatric disability to the VA 
Under Secretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  Regarding the Veteran's 
claim for an increased disability rating alone, as opposed to 
the Veteran's claim for TDIU, the rating criteria are not 
inadequate.  A higher rating is available for his bipolar 
disorder, but the Veteran simply does not meet those 
criteria.  The Veteran's claim for TDIU is discussed below 
and remanded for further development.

In this case, the Board finds that a rating of 70 percent is 
warranted for the Veteran's service-connected bipolar 
disorder.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(a) (2002); Gilbert.  In this case, although 
the evidence supports a 70 percent rating, a higher rating is 
not warranted at this time.  As such, an evaluation of 70 
percent for bipolar disorder, but no higher, is granted.


ORDER

Entitlement to a disability rating of 70 percent for bipolar 
disorder, but no higher, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  See 38 
C.F.R. § 3.340(a)(2) (2009).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  Marginal employment shall not be 
considered substantially gainful employment.  See 38 C.F.R. § 
4.16(a) (2009).  Factors to be considered are the Veteran's 
education and employment history and loss of work-related 
functions due to pain.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  See 38 C.F.R. § 3.341(a) (2009); see also 38 
C.F.R. § 4.19 (2009) (age may not be a factor in evaluating 
service- connected disability or unemployability); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for two 
disabilities: bipolar disorder, at 70 percent (as 
demonstrated above), and residuals of a left rotator cuff 
injury, rated at 10 percent disabling, which combine to 70 
percent disabling since June 30, 2005.  As such, the Veteran 
meets the criteria for consideration for entitlement to TDIU 
on a schedular basis because the rating satisfies the 
percentage requirements of 38 C.F.R. § 4.16a.  Even so, 
before awarding a total rating, it must be found that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose, supra.  

Therefore, the issue is whether his service-connected 
disabilities have precluded him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

The ultimate question is whether the Veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

By history, the Veteran has been employed as a truck driver, 
landscaper, and construction worker.  He graduated from high 
school and attended college for two years.  Following a 
referral from VA Vocational and Rehabilitation and Employment 
(VR&E) division of the Jacksonville VAMC, a May 2006 initial 
assessment noted that the Veteran scored below average in 
verbal and mechanical reasoning, but that he scored high 
enough in areas such as technology skills for probable job 
success.  However, the Board notes that the Veteran's case 
manager did not contact the Veteran's primary care physician, 
psychiatrist, or social worker to discuss any 
recommendations.  The Veteran began working with VR&E in 
April 2004.  Consulting reports documented the Veteran's 
hospitalization history.  In June 2006, a letter informed the 
Veteran that his vocational rehabilitation program had been 
interrupted.  

However, in July 2006, VR&E records show that the Veteran was 
working construction, and that he had the ability to meet the 
public.  His vocational rehabilitation records note 
involvement with the program through August 2008.  During 
that time, participation in the DAV program was noted, as was 
his study of veterans' law and legal citation.  Participation 
included orientation and several training courses.  In June 
2007, the Veteran missed one month of training as a result of 
two hospitalizations.  In August 2007, it was noted that a 
DAV officer did not feel that the Veteran was doing his job, 
and the Veteran reported that he was not being treated 
appropriately.  According to the report, the Veteran missed a 
mandatory training session.  

In May 2008, the Veteran reported that he had not been 
hospitalized since 2007, but that he was having a hard time 
coping with his divorce.  He noted that his career with the 
DAV ended due to his problems with authority figures.  He 
expressed a desire to become a scuba instructor.  He stated 
that he was a certified diver, that diving was a valued 
hobby, and that his skills qualified him for several 
positions, to include an instructor and chemical/gas mixer.  
The Veteran further noted that a rotator cuff tear prevented 
him from lifting objects above his head.  In August 2008, the 
Veteran sent an additional interruption letter as a result of 
the Veteran's lack of cooperation with regard to pursuing his 
career objective (scuba instructor).  In response to a 
February 2009 VR&E letter to determine if the reasons for 
interruption had been removed and if further rehabilitation 
services were necessary, the Veteran responded that he was 
not employed but believed that he was in need of employment 
assistance, job development, stable employment, and on the 
job training opportunities, which appears to indicate that 
the Veteran felt he was capable of employment with such 
assistance.

As noted above, the Veteran reported to the July 2005 VA 
examiner that he had been unemployed for one year.  However, 
he was not actively looking for a job, and he did not know 
"which direction he has to pursue."  A history of being 
fired from several jobs was noted during that examination, 
and was also noted in the VR&E reports.  In January 2009, as 
noted above, the Veteran reported to the VA examiner that he 
was unable to maintain a job due in part to side effects of 
his medication (also reported in July 2005).  However, the 
Veteran clearly stated that he had discontinued the use of 
that medication.  Further, the Veteran stated that he last 
worked in 2008, and that he lost that job as a result of a 
broken ankle, as opposed to his bipolar disorder.  He 
reported that he worked on and off, but that he was not 
working due to a "bad job market."  He stated that he did 
"odd jobs," when he was able to find them.  Several of 
these jobs were noted in the VR&E records.  While the Veteran 
noted a history of hallucinations in January 2009 which 
prevented employment, he denied any current hallucinations.  
The examiner opined that the Veteran was able to carry out 
sedentary employment, physical employment, and a part-time 
job.  Although the examiner found it unlikely that the 
Veteran would be able to hold a permanent, full-time job in a 
place where many people are working, it was further noted 
that the Veteran may be able to maintain employment in a job 
where he was able to work alone.  

As such, a definitive opinion as to his inability to find and 
maintain employment is not found within the Veteran's record.  
The January 2009 examination contains a conflicting history 
from the Veteran, in which he noted that he was unable to 
work due to a broken ankle and bad job market, then noting 
that he was unable to work due to hallucinations and side 
effects from medication.  He then noted that he did not 
suffer from hallucinations, and that he had discontinued the 
use of that medication.  Although the examiner noted that the 
Veteran could maintain part-time sedentary employment, or 
possibly full-time employment depending on the work setting, 
the opinion is ultimately equivocal in that it failed to 
opine as to whether circumstances, apart from non-service-
connected conditions, place him in a different position than 
other veterans who meet the basic schedular criteria.  As 
noted above, the sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  

The Board notes that VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A(a) (2009).  Because the Veteran is unemployed and his 
service-connected disabilities by virtue of this decision now 
satisfy the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), the Board finds that the case should be referred 
again to the January 2009 examiner for a supplemental opinion 
as to whether it is at least as likely as not that his 
service-connected disabilities alone, and in particular, his 
service-connected bipolar disorder, render him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  The Board notes that service connection has also been 
established for residuals of a rotator cuff injury.  

Thus, the Board has no discretion and must remand.  See 38 
U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  Under the circumstances, the Board finds that VA is 
required to obtain an additional VA opinion, based on the 
evidence of record, so as to determine whether  the Veteran 
is unemployable due solely to his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims folder 
to the January 2009 VA examiner for a 
supplemental medical opinion to determine 
whether the Veteran's bipolar disorder 
prevents the Veteran from engaging in all 
forms of substantially gainful employment 
consistent with his education and 
occupational experience.  If that examiner 
is unavailable, the Veteran should be 
scheduled for a new VA psychiatric and 
that examiner should respond to this 
inquiry.  The claims folder must be made 
available to the examiner for review and 
the report must indicate whether such 
review was accomplished.  The examiner is 
requested to render an opinion on the 
following:

Without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the Veteran's service-connected 
bipolar disorder precludes him from 
engaging in substantially gainful 
employment.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue remaining on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran and his representative a SSOC and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


